Citation Nr: 1220198	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-16 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, alcoholism and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for PTSD, alcoholism, and depression.

In April 2009, the Veteran requested a hearing before the Board.  The RO scheduled the Veteran's hearing for May 2010.  The Veteran subsequently withdrew his request May 4, 2009.  38 C.F.R. § 20.704(e). 

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009) the United States Court of Appeals for Veterans Claims (Court) held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.

In light of this holding and the fact that the Veteran also has been diagnosed with depression, alcoholism and PTSD, the issue will be recharacterized in the remand below as entitlement to service connection for a psychiatric disorder, to include depression, alcoholism, and PTSD.

The Veteran originally filed a claim for service connection for depression, alcoholism, and PTSD.  The RO denied all of these claims.  In September 2008, the Veteran filed a notice of disagreement for the issue of service connection for PTSD.  A Statement of the Case was issued March 2009.  The Veteran subsequently perfected his appeal to the Board in April 2009.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.






REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the Veteran's remaining claims must be remanded for further procedural and evidentiary development.  

The Veteran claims entitlement to service connection for PTSD.  As noted above, the Board has expanded this claim to include any acquired psychiatric disability, to include PTSD, depression and alcoholism per the Court's decision in Clemons.  

Pertinently, service connection for PTSD requires medical evidence diagnosing the condition in conformance with DSM-IV, section 309.81; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.             38 C.F.R. §§ 3.304(f), 4.125(a) (2011).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f), in part, by adding a new paragraph that reads as follows:  

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

The record includes evidence in the form of the Veteran's own lay statements suggesting that he experienced rocket and mortar attacks two to three times a month while stationed in Cam Ranh Bay, Vietnam.  He also reported having to pull bodies out of rubble following an earthquake in Turkey.

The Veteran asserts that he served on active duty in Vietnam.  Although, the Veteran does not appear to have described specific information regarding his stressors or to have submitted this evidence to the RO, the medical evidence of record includes statements by the Veteran that he experienced rocket and mortar attacks days after arriving in Vietnam.  See Veterans Mental Health Assessment dated in September 2006, page 2.  The RO has verified that the Veteran served in Vietnam from October 1968 to October 1969.  For this reason, the RO should attempt to verify whether the Veteran's unit experienced rocket and mortar attacks in October and November of 1968 in Cam Ranh Bay, Vietnam

In accordance with the duty to assist, the Board believes that the agency of original jurisdiction (AOJ) should take the necessary steps to attempt to verify the Veteran's claimed stressors of experiencing rocket and mortar attacks.  The Veteran should be requested to provide any additional details necessary to corroborate his claimed stressors, to include the specific dates and locations of the alleged incidents.  The AOJ should then attempt to verify the claimed in-service stressors.  

After such is completed, the Veteran should be afforded an updated VA mental health examination to clarify the current nature, severity, and etiology of any of his current mental disabilities.

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the Veteran and request that he identify any additional medical treatment he has received for any mental disorders.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain treatment records on his behalf.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  The RO should also request from the Veteran a comprehensive statement containing as much detail and information as possible regarding his alleged in-service stressors.  The RO should ask that the Veteran provide the specifics of his claimed stressful events during service, such as the dates, locations, detailed descriptions of the incidents, units involved, names of casualties, and identifying information concerning any other individuals involved in the events, including their names, ranks, units of assignment, or any other identifying details.  

3.  The RO should also make a request to the NPRC for any additional service personnel records that have not been included in the Veteran's claims file, if available.  Efforts to obtain these records should be memorialized in the Veteran's VA claims folder.

4.  The RO should then prepare a letter asking the U.S. Army and Joint Services Records Research Center (JSRRC) to provide any available information which might corroborate any alleged in-service combat stressors as noted in the claims file, and by any additional statements received from the Veteran.  Specifically, JSRRC should be asked to verify rocket and mortar attacks in October and November of 1968 in Cam Ranh Bay, Vietnam.  If the RO is unable to obtain any further information from the JSRRC, the Veteran should be notified of this fact and a copy of this notification associated with the file.

5.  Following the completion of the foregoing, the Veteran should be scheduled for a VA mental health examination to assess the current nature and severity of his current mental disorder or disorders.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should provide opinions with supporting rationale as to the following questions: 

(a) Does the Veteran currently have an acquired psychiatric disorder, to include depression, alcoholism and PTSD, that is as likely as not (i.e. probability of 50 percent or greater) related to the Veteran's military service?  

(b) Did the circumstances of the Veteran's service put him in fear of hostile military or terrorist activity [as defined by regulation above], to include being confronted with an event or circumstance that involved actual or threatened death or serious injury?  If so, does the Veteran currently have and acquired psychiatric disorder, to include depression, alcoholism, and PTSD, that is as likely as not related to this fear of hostile military or terrorist activity?

A report should be prepared and associated with the Veteran's VA claims folder.  The examiner should provide a rationale for any opinion rendered.

6.  The RO should ensure that notice of the dates of this examination is sent to the Veteran at his current address of record, as well as to his representative, far enough in advance to allow the Veteran an opportunity to respond to the notice if he so chooses.  This notification must include notice of the potential ramifications of a failure to report for VA examination under 38 C.F.R. § 3.655.

7.  After completion of the foregoing, and after undertaking any additional development which it deems to be necessary, the RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) and given an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


